Gray, J.
Assuming (though not deciding, because it is unnecessary to do so) that the certificate of discharge in bankruptcy exonerated the debtor from his debt to this creditor and from arrest on all process which had no other object than to enforce or secure payment of that debt, it could not defeat or avoid the proceedings to punish him criminally for fraud upon being convicted thereof on the charges filed by the creditor in answer to his own application to be admitted to take the.poor debtor’s oath. Before the debtor filed his petition in bankruptcy, and indeed before the bankrupt act was passed, he had been arrested on execution, and, on applying to be admitted to take the poor debtor’s oath, the charges of fraud had been filed against him ; and although he had been acquitted thereof by the magistrate, and lawfully permitted to go at large pending the creditor’s appeal, the taking him into custody again after judgment against him in the superior court is not a mere restoring to the. confinement from which he had ob*519tained a temporary relief pending the appeal, but an imprisonment by way of punishment, in accordance with the Constitution and statutes of the Commonwealth, upon his final conviction and sentence for the fraud. The certificate of discharge in bankruptcy is no bar to his being sentenced and imprisoned as pr& scribed by statutes upon such conviction. This is the necessary result of the view taken of the statutes upon the subject by this court when the case was formerly before it, as reported in 100 Mass. 287, and by the district court of the United States in Minon v. Van Nostrand, 1 Lowell, 458.
The office copies of deeds not made to either of the parties to the suit, nor of which either was entitled to the custody, were rightly admitted in evidence. Samuels v. Borrowscale, 104 Mass. 207. Exceptions overruled.